Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Election filed 07/25/2022, in response to the Office Action of 05/24/2022, is acknowledged and has been entered. Applicants elected without traverse EGFR inhibitors are elected as a species election. Claims 7-20 and 25-26 are pending. Claims 12, 13, 19, 20, 25, and 26 have been withdrawn as being drawn to non-elected species. Claims 7-11 and 14-18 are currently under prosecution.
Claim Objections
Claims 11 and 18 are objected to because of the following informalities:  AZD3759 and Gefitinib are the same and repetitive. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 and 14-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are drawn to a method for treating cancer, wherein said method comprises: a) identifying a mammal as having cancer cells comprising an elevated level of phosphorylated Ub polypeptides, and b) administering a tyrosine kinase inhibitor to said mammal, thereby reducing the number of said cancer cells within said mammal, wherein said tyrosine kinase inhibitor said epidermal growth factor receptor (EGFR) inhibitor. 
The specification discloses the following results: 
Phosphorylation of Ub in cells was determined by treated cells with EGF, then subjecting the lysates of the cells to trypsinization, and LC-MS/MS analysis. 55-72 pY59 was identified, that suggested Y59 phosphorylation. This phosphorylation only occurred in EGFR treated cells. 
A specific pY59 antibody was used to recognize phosphorylation in Ub cells, EGF treatment caused a dramatic increase in the phosphorylation of Ub, and the increase was blocked by an EGFR inhibitor. 
Ub replacement cells were used to test the role and function of Ub phosphorylation directly in cells. EGFR treatment, ubiquitin conjugates as well as K48-linked conjugates increased by about 1.5 to 2-fold in cells expressing WT Ub, but not in those expressing Ub Y59F, as well as faster degradation rate in cells that expressed Ub WT than those expressing Ub Y59F mutant. These experiments showed that phosphorylation of Ub promotes K48-linked Ub chain formation. 
Immunohistochemical staining of pY59 and K48-linked Ub conjugates were performed using breast cancer progression tissue microarrays. Upregulation of pY59 and K48 was observed in human breast tumors. 
The state of the art is such that in vivo treatment of cancer by identifying elevated levels of phosphorylated Ub polypeptides and administering a tyrosine kinase inhibitor is unpredictable and requires extensive experimentation. For example, Swaney et al (2015) (Phosphorylation of ubiquitin at Ser65 affects its polymerization, targets, and proteome-wide turnover, EMBO, 2015), Lacoursiere et al (Acetylation, Phosphorylation, Ubiquitination (Oh My!): Following Post-Translational Modifications on the Ubiquitin Road, Biomolecules, 2022), Swatek et al (2016) (Ubiquitin modifications, Cell Research, vol. 26, 2016), and Hepowit et al (2021) (Regulation of ubiquitin and ubiquitin-like modifiers by phosphorylation, FebsJournal, 2021), all teach the abundance of phosphorylation sites of ubiquitin. 
Swaney (EMBO reports 2015) teaches that every S/T/Y residue in ubiquitin can be phosphorylated (p. 1131 col 1-2). Lacoursiere 2022 teaches multiple phosphorylation sites for ubiquitin in Table 1, and additionally states that all serine residues, 6 out of the 7 threonine residues and the single tyrosine Y59 residue have been identified as phosphorylation sites in ubiquitin. Lacoursiere also teaches that phosphorylation may be more abundant in disease tissue and that phosphorylation at these sites are detected in various tumors. Further, Lacoursiere also teaches that the lack of clearly identified post-translational modification pathways responsible for modifying Ub limits the interpretation of these results. (table 1) (page 6). Swatek teaches that ubiquitin phosphorylation sites are scattered across the surface of ubiquitin, and that these sites include: Thr7, Thr12, Thr14, Ser20, Thr22, Thr55, Thr66, Tyr59, and Ser65. Swatek teaches that phosphorylation affects charge and surface properties of the ubiquitin molecule (page 400 second column, Figure 1) Hepowit teaches that numerous studies have reported the proteomic evidence of Ub phosphorylation, however the biological functions of ubiquitin phosphorylation has been slow, due to technical challenges associated with detecting phosphorylated ubiquitin species. Lastly, Hepowit teaches that abundance of ubiquitin allows for essential regulatory functions in eukaryotic cells, and there is potential for phosphorylation to modify these functions. (pg 4806) 
Thus, the relationship between phosphorylation sites and Ub and cancer is largely unknown and the art does not teach a predictable relationship between the presence of elevated levels of these various Ub phosphorylation sites and response to any TKI. Based on the limited disclosure of the specification and what is known in the art, a high quantity of experimentation would be required to determine which phosphorylation sites of Ub are elevated in cancer cells and associated with response to treatment by TKIs.
One cannot extrapolate the disclosure of the specification to the scope of the claims because 1) an ordinary artisan in this area would have experience with in vitro experimentation of determining phosphorylated Ub sites, however, given the complexity of the mammalian physiology, the abundance of ubiquitin, the effects of other many phosphorylation sites of Ub, and the pharmacodynamic effects of tyrosine kinase inhibitors, determining phosphorylated Ub sites is not routine, as demonstrated by the state of the art cited above, and 2) the specification describes only one site of Ub phosphorylation, that is Y59 and demonstrates one example treating EGF-treated, Ub-transfected cells with an EGFR inhibitor. Thus, the specification provides sufficient teachings only for enablement in vitro methods for determining phosphorylated Ub sites and using a tyrosine kinase inhibitor and the prior art provides no compensatory guidance, and it would require undue experimentation to practice the invention in vivo as currently claimed. A high quantity of experimentation would be required to provide predictable treatment of cancer that has upregulated Ub phosphorylation with a tyrosine kinase inhibitor that functions in vivo, acts specifically on-target, and with predictably delivery.
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be reasonably predicted that methods of treating mammals or humans in vivo having cancer cells with elevated levels of any phosphorylated Ub polypeptides by administration of any TKIs will predictably function as claimed, based on the disclosure of treating EGF-treated, Ub-transfected cell lines in vitro directly with EGFR inhibitor or of the detection of elevated levels of Y59 phosphorylation of Ub in breast cancer samples compared to normal tissue. 
Therefore, in view of the novel nature of the invention, what is unknown in the art because of the novel nature of the invention, the state of the art, the quantity of experimentation necessary, the breadth of the claims, lack of guidance in the specification, and the absence of working examples, it would require undue experimentation for one skilled in the art to practice the invention as claimed.
Conclusion
Conclusion: No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642